UNITED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF COLUMBIA

Robert G. Modrall, )
)
Plaintiff, ) Case: 1;16-cv-0O881 (F-Deck)
) Assigned To : Unassigned
v. ) Assign. Date : 5/10/2016
) Description: Pro Se Gen. Civil
Gregory B. Starr et al., )
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperz's. The application will be granted, _and the complaint will be dismissed for lack of
subject matter jurisdiction. See Fed. R. Ciy. P. l2(h)(3j (requiring dismissal of an action "at any
time" the Court determines that it lacks subject matter jurisdiction).

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). A party seeking relief in the district court must at least plead
facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. S(a).

Plaintiff begins the Complaint by alleging that he "received further correspondence from
[defendant] Robert Godfrey detailing the criminal negligence and gross incompetence of

[defendants] Gregory B. Starr . . . Bill A. Miller [and] Paul D. Hallenbeck." Compl. at I. He

l

$LG

then claims that defendants performance on behalf of the United States of America is an
embarrassment that I am ashamed to have to address." Id, Plaintiff seems to fault defendants for
failing to act on "overwhelming evidence of numerous felonies committed by federal employees
in multiple agencies including two United States Magistrates and a District Judge who have
admitted their own guilt on permanent public record[.]" Id. And he posits that those alleged
failures "have put our National Security in grave risk and continue to cause considerable harm to
the American people." Id. Plaintiff cites the civil rights statutes and various federal criminal
SfatlltCS.
Plaintiff has not alleged any facts to support his conclusions. More importantly, he has

not alleged that he has suffered an injury, and the Supreme Court has "consistently held that a

plaintiff raising only a generally available grievance about government_claiming only harm to

his and every citizen’s interest in proper application of the Constitution and laws . . . does not

state an Article III case or controversy," Lujan v. Defenders of Wila'lzfe, 504 U.S. 555, 573-74
(1992), which is a bedrock principle of federal court jurisdicti0n, see id. at 559»60.

To the extent that plaintiff is seeking an investigation of wrongdoing by public officials,
see Compl. at 2, the United States Attomey General has absolute discretion in deciding whether

to investigate claims for possible criminal or civil prosecution. As a general rule applicable here,

such decisions are not subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d
1476, 1480-81 (D.C. Cir. l995); see Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 80
(D.D.C. 2010) ("[A]n agency’s decision whether':to"prosecute, investigate, or enforce has been

recognized as purely discretionary and not subject to judicial review.") (citing BIock v. SEC, 50
F.3d 1078, 1081-82 (D.C. Cir. 1995) (other citation omitted)). Accordingly, this case will be

dismissed with prejudice A separate order accompanies this Memorandum Opini0n.